1    NICHOLAS A. TRUTANICH
     United States Attorney
2    Nevada Bar Number 13644
     LINDA MOTT
3    Assistant United States Attorney
     501 Las Vegas Blvd. South, Suite 1100
4    Las Vegas, Nevada 89101
     PHONE: (702) 388-6059
5    FAX: (702) 388-5087
     Linda.j.mott@usdoj.gov
6    Attorney for the United States of America

7                               UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
8                                           -oOo-

9     UNITED STATES OF AMERICA,                         Case No. 2:18-cr-00320-RFB-VCF

10                           Plaintiff,                 STIPULATION TO EXTEND
                                                        DEADLINE FOR DISCOVERY
11                vs.

12    RICHARD ANTHONY HERNANDEZ,

13                          Defendant.

14          IT IS HEREBY STIPULATED AND AGREED, by and between NICHOLAS A.

15   TRUTANICH, United States Attorney, and LINDA MOTT, Assistant United States Attorney,

16   counsel for the United States of America, and JOSH TOMSHECK, ESQ., counsel for Defendant

17   RICHARD ANTHONY HERNANDEZ, that the deadline for discovery be extended to

18   March 29, 2019.

19          IT IS STIPULATED AND AGREED, that the government shall have to and including

20   March 29, 2019, to provide any further discovery.

21          IT IS FURTHER STIPULATED AND AGREED, that the defendant herein shall have

22   to and including April 26, 2019, to provide any reciprocal discovery.

23

24


                                                    1
1           This stipulation is entered into for the following reasons:

2           1.      Counsel for Defendant Hernandez was recently appointed to this case. The

3    additional time requested will allow counsel for Defendant Hernandez to review all of the

4    discovery and meet with his client to discuss the discovery. The time requested will also allow

5    counsel for Defendant Hernandez the opportunity to provide any reciprocal discovery.

6    Moreover, the additional time will allow the parties to discuss a possible resolution to this case.

7           2.      If the parties fail to resolve the case through negotiation, the additional time is

8    necessary for the parties to prepare for trial.

9           3.      The current trial date is March 25, 2019, however counsel for Defendant

10   Hernandez has filed a stipulation to continue that date and time convenient to this Court, but no

11   sooner than 60 days.

12          4.      The parties agree to the extension of the discovery deadline.

13          5.      The defendant is currently in custody and does not object to this extension.

14          6.      This is the second stipulation to continue the discovery deadline filed herein.

15   DATED this 15th day of February, 2019.

16                                                              Respectfully submitted,
                                                                NICHOLAS A. TRUTANICH
17                                                              United States Attorney

18

19           //s//                                                     //s//
     JOSH TOMSHECK, ESQ.                                        LINDA MOTT
20   Counsel for Defendant                                      Assistant United States Attorney
     RICHARD ANTHONY HERNANDEZ
21

22

23

24


                                                       2
1                                UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
2                                            -oOo-

3     UNITED STATES OF AMERICA,                                2:18-cr-00320-RFB-VCF

4                             Plaintiff,

5                  vs.                                        ORDER

6     RICHARD ANTHONY HERNANDEZ,

7                            Defendant.

8           Based on the pending Stipulation of counsel, and good cause appearing therefore, the

9    Court finds that:

10          1.      Counsel for Defendant Hernandez was recently appointed to this case. The

11   government is aware of its discovery obligations under Rule 16(c). The additional time for

12   providing discovery is needed to allow counsel for Defendant Hernandez to thoroughly review

13   all the discovery and discuss it with Defendant Hernandez. Additionally, the time requested

14   will allow counsel for Defendant Hernandez to provide any reciprocal discovery to the

15   Government.

16          2.      The parties also need additional time to discuss any proposed negotiations. If the

17   parties fail to resolve the case through negotiation, the additional time is necessary for the parties

18   to prepare for trial.

19          3.      The parties agree to the extension.

20          4.      The defendant is currently in custody and does not object to an extension.

21          5.      This is the second stipulation to continue the pleadings deadline filed herein.

22          For all of the above-stated reasons, the ends of justice would best be served by an

23   extension of the deadline to provide discovery.

24


                                                       3
1                                                  ORDER

2           IT IS THEREFORE ORDERED, that the government shall have to and including March

3    29, 2019, to provide any further discovery.

4           IT IS FURTHER ORDERED, that the defendant shall have to and including April 26,

5    2019, to provide any reciprocal discovery.

6
                        15th day of February, 2019.
            DATED this ____
7

8                                            _______________________________________
                                             THE HONORABLE RICHARD F. BOULWARE II
9                                            UNITED STATES DISTRICT JUDGE

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


                                                     4
